Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 09.03.2020, 02.25.2021, 05.19.2020 and 07.09.2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
---------- ---------- ----------
CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function. 

Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 

Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 


The limitation of claim 8 recite “an obtaining unit, configured to obtain M first routing entries / a generation unit, configured to combinate the M first routing entries to generate N second routing entries…” uses the phrase “means for” or “step for” or a generic placeholder coupled with functional language, but it is modified by some structure, material, or acts recited in the claim. 
In the applicant’s specification, it recites “In addition, the ‘unit’ in the foregoing embodiments may be an application-specific integrated circuit (ASIC), a processor for executing one or more software or firmware programs, a memory, an integrated logical circuit, and/or another device that can provide the foregoing function” which signifies that the units represent hardware structures.
not modified by sufficient structure, material, or acts for performing the claimed function, or may present a sufficient showing that the claim limitation is written as a function to be performed and the claim does not recite sufficient structure, material, or acts for performing the claimed function.
If applicant does not wish to have the claim limitation treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may amend the claim so that it will clearly not invoke 35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
---------- ---------- ----------
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2 and 6 – 9 are rejected under 35 U.S.C. 102(a)(1) as being anticiapated by Thubert et al (US 7,519,733 B1).
Claim 6. Thubert shows a method (abstract), comprising:  	obtaining N second routing entries, wherein at least one of the N second routing entries comprises a correspondence between a common route and an outbound interface 
Claim 7. Thubert shows the method according to claim 6, wherein the generating the trie based on the destination addresses comprised in the N routes in the N second routing entries and the at least one piece of indication information (fig. 6) comprises:  	determining, based on the destination addresses comprised in the N routes, a bit corresponding to each character in the destination addresses (col. 7 line 66 – col. 8 line 15); and  	configuring indication information used to indicate the bit corresponding to each character into a leaf node of an upper-layer branch or a root node that indicates a character of a destination address, to generate the trie (fig. 4).
---------- ---------- ----------
Claim 8 (similarly Claim 1). Thubert shows an apparatus (fig. 1), comprising:  	an obtaining unit, configured to obtain M first routing entries, wherein each first routing entry comprises a correspondence between a route and an outbound interface, M≥2, and M is an integer (fig. 1: Broadcast Service to Europe to France and Germany routes, etc.); and  	a generation unit, configured to combine the M first routing entries to generate N second routing entries (figs. 3 and 6), wherein at least one of the N second routing entries comprises a correspondence between a common route and an outbound interface (col. 2 line 57 – col. 3 line 8),  	the common route is used to indicate two or more routes, N<M, and N is an integer (fig. 1: root 12 and branches 14a-16f; figs. 2 and 3).
Claim 9 (similarly Claim 2). Thubert shows the apparatus according to claim 8, wherein the route in the first routing entry comprises  	a destination address and a mask corresponding to the destination address (figs. 5A-5B), and both the destination address and the mask of the route are binary numbers (fig. .
---------- ---------- ----------
Allowable Subject Matter
Claims 3, 4, 5, 10, 11 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
---------- ---------- ----------
Conclusion
The prior art made of record is considered pertinent to applicant’s disclosure.
1. Yan et al, US 2011/0202571 A1: a method and device for storage that includes acquiring a storage position of a table entry in a hierarchical binary tree that includes a first-part binary tree and second-part binary trees, wherein nodes of the first-part binary tree point to the second-part binary trees through pointers; and inserting the table entry to the hierarchical binary tree according to the storage position, wherein the hierarchical binary tree structure with pointers is adopted to store table entry content, reducing the times of moving table entries and greatly improving the algorithm refresh rate.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xavier Szewai Wong whose telephone number is 571.270.1780. The examiner can normally be reached on 11:30 am - 8:30 pm Mon to Fri.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on 571.270.1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/XAVIER S WONG/Primary Examiner, Art Unit 2415                                                                                                                                                                                                        5th March 2022